DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant has cancelled the previous claims 1-19, and presented new claims 20-46 that are directed to Group II of the restriction mailed 4/27/20. This will be treated as constructively electing Group II of the restriction. See 37 CFR 1.142(b) and MPEP § 821.03. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claim Status
The amendments filed 8/27/20 are acknowledged. Claims 1-19 are cancelled. New claims 20-46 are added. Claims 20-46 are pending. Claims 20-46 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statements filed on 3/22/19, 2/20/20, 2/28/20, 3/17/20, 3/23/20, 8/27/20, 10/14/20, and 1/25/21 have been considered.  Signed copies are enclosed. The referenced lined through were not considered because the reference was not provided or the appropriate citation, including the date, was not provided. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains an acronym and/or abbreviation that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b).

Trademarks
The use of numerous trademarks has been noted in this application on multiple pages.  Applicant is advised that the marks should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-28 and 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 20, 21, and 37 recite “reducing body weight” as “one or more diseases” that can be treated with the claimed composition. However, “reducing body weight” is not generally identified as a “disease”.  According to MPEP 2173.05(a), Applicant is free to be his or her own lexicographer and use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly defines the term.  However, the instant specification does not define the term “reducing body weight” clearly by indicating it is a disease, and instead refers to it as an example of 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 20-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,278,923. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are directed to a method for treating one or more diseases selected from type 2 diabetes and reducing body weight in a subject in need of such treatment, the method comprising orally administering a composition comprising semaglutide and SNAC, wherein the composition is administered daily for a period of 70 days and wherein variability in plasma exposure of said GLP-1 peptide is reduced when compared to a single dose of the GLP-1 peptide. The term “reducing body weight” is not a disease (also see the rejection under 35 USC 112(b) above). The claims have been given their broadest reasonable interpretation that the composition can be administered to any individual in need of weight reduction, which would a broad range of possible diseases. The composition can comprise 2-40 or 5-50 mg of semaglutide and 300 mg of SNAC. The composition can be administered as a tablet. The individual can suffer from obesity. 
The ‘923 patent claims a method of treating diabetes and/or obesity in a subject in need thereof, said method comprising orally administering a solid dosage form comprising a GLP-1 peptide and an enhancer, where the GLP-1 peptide can comprise 3 amino acid substitutions or less (see e.g. claim 1), and the enhancer can be a salt of NAC (see e.g. claim 1). The GLP-1 peptide can be semaglutide (see e.g. claim 2, 7, 9, 14, 15, 21 and 22), and the enhancer can be SNAC (see e.g. claim 8, 9, 14, 15, 19, 20, and 21-23). The composition can be administered where the plasma half-life and dosing interval has a ratio of no more than 2:1 (see e.g. claim 1, 14, and 21). Obesity is a disease of excess weight and therefore would fall within the genus of individuals in need of reduced weight. The administration can occur every second day or more frequently, such as once daily (see e.g. claims 2-4, 10-11, 16, and 21).  The composition can comprise 2-40 mg of semaglutide and 200-400 mg of SNAC (see e.g. claim 9 and 15, 19, 20, 22, and 23). In specific, the composition can comprise 2-40 mg of semaglutide and 300 mg of SNAC (see e.g. claim 9, 15, 19, 20, and 22-23). The composition can be formulated as a tablet (see e.g. claims 5, 6, 12, 12, 13, 17, 18). 
The ‘923 patent differs from the instant claims by not claiming a specific time frame for the dosing (i.e. 70 days), and not describing the decreased variability in plasma and providing one range of semaglutide that overlaps with both of the recited ranges in the instant claims. 
	It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to treat subjects suffering with type 2 diabetes and obesity within the specific time frame of the instant claims because one of skill in the art would have been motivated to optimize dosing to 

2. Claims 20-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-14, and 16-19 of copending Application No. 16/620,363 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are directed to a method for treating one or more diseases selected from type 2 diabetes and reducing body weight in a subject in need of such treatment, the method comprising orally administering a composition comprising semaglutide and SNAC, wherein the composition is administered daily for a period of 70 days and wherein variability in plasma exposure of said GLP-1 peptide is reduced when compared to a single dose of the GLP-1 peptide. The term “reducing body weight” is not a disease (also see the rejection under 35 USC 112(b) above). The claims have been given their broadest reasonable interpretation that the composition can be administered to any individual in need of weight reduction, which would a broad range of possible diseases. The composition can comprise 2-40 or 5-50 mg of semaglutide and 300 mg of SNAC. The composition can be administered as a tablet. The individual can suffer from obesity. 
The copending application claims a solid pharmaceutical composition for oral administration comprising a GLP-1 derivative and dapagliflozin, wherein the GLP-1 can be semaglutide (see e.g. claims 1-2). The composition can further comprise an absorption enhancer (see e.g. claim 4, 10, 11), such as SNAC (see e.g. claims 10-12 and 16-17). The composition can be administered once daily (see e.g. claim 14). The GLP 1 derivative can be in a dose of 0.1-100 mg per day (see e.g. claim 8). The SNAC can be in an amount of 
The Federal Circuit held in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010) that claims of a later patent can be held invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. In this case, U.S. 4,808,614 (‘614) patent claimed gemcitabine and methods of using gemcitabine for treating viral infections.  The patent also disclosed (but did not claim) using these compounds to fight cancer.  U.S. 5,464,826 (‘826) patent claimed methods of using gemcitabine for treating cancer. The Federal Circuit found that “The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgment that the asserted claims, claims 2, 6, and 7, of the '826 patent are invalid for obviousness-type double patenting over the '614 patent.”  Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010). This is similar to the instant application, which claims a pharmaceutical composition that can be used to treat disease. The copending specification explicitly recites the treatment of type 2 diabetes and/or obesity as one use of the product (see e.g. page 28), which is encompassed by the instant claims.  Obesity is a disease of excess weight and therefore would fall within the genus of individuals in need of reduced weight.
The copending application differs from the instant claims by not claiming a specific time frame for the dosing (i.e. 70 days), and not describing the decreased variability in plasma and providing one range of semaglutide that overlaps with both of the recited ranges in the instant claims. 
	It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to treat subjects suffering with type 2 diabetes and obesity within the specific time frame of the instant claims because one of skill in the art would have been motivated to optimize dosing to maximize efficacy and minimize side effects. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing dosing schedules to achieve a desired clinical result is 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/19/21